FORM N-SAR SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for six month period ending: or fiscal year ending:December 31, 2012 Is this a transition report?(Y/N) No Is this an amendment to a previous filing?(Y/N) No Those items or sub-items with a box [/] after the item number should be completed only if the answer has changed from the previous filing on this form. 1. A. Registrant Name: Investors Life Insurance Company of North America Separate Account II B. File Number: 811-2980 C. Telephone Number: 816-391-2000 2. A. Street: 300 W. 11th Street B. City: Kansas City C. State: MO D.
